DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-3 and 16-17 are objected to because of the following informalities:  
Claim 1 recites “an electrospun biodegradable nanofibers”. The “an” is the incorrect article to couple with “nanofibers”. 
Claim 2 is slightly awkward in its wording. An option for clearer wording is “The medical device of claim 1, wherein said biodegradable nanofiber comprises an enzymatic-degradable polymer”. Since both a copolymer and polymer are polymers, the scope is unchanged by simply reciting “polymer”.
Claim 3 recites an extraneous “Amended” in line 2.  
Claim 16 omits the word “with” before the word the word “inserting”.
Claim 17 recites a method of making the product of claim 1; however the polymeric solution provided to electrospin the biodegradable nanofibers is not recited to comprise a biodegradable component. For the sake of consistency, this polymeric solution should comprise a biodegradable component (e.g. biodegradable polymer).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 3-5 and 7-8 recite parameters for a coating. However, all the parameters that are now claimed were originally disclosed as parameters of an electrospun nanofiber. The specification states that a reference to a plurality of fibers also refers to a single fiber and vice versa (see paragraph 69). The claimed coating is recited to “comprise” the electrospun nanofibers which means that other components may also be present. The claims now embrace a wider scope of coatings because the parameters apply to the entire coating with any number of other ingredients along with the electrospun nanofibers, as opposed to just the electrospun nanofibers. There is no discussion of this broader scope of coatings being connected to these parameters in the disclosure. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as claimed at the time of filing.

Written Description
The applicant recites a medical device that comprises a tube that is at least partially coated with a coating comprising electrospun biodegradable nanofibers and at least one active agent. The active agent is encapsulated in the nanofibers. The claim additionally recites “wherein said coating is characterized by an adhesion force of 0.4-0.9N to an exterior surface of said tube”. The disclosure provides no general teaching of how the components for the coating and fibers as well as the coating thickness are selected nor how the tube material is selected such that the adhesion force to the tube falls within the claimed range. An embodiment is provided in the examples where an electrospun coating formulation is applied onto an endotracheal tube. The constituent materials of the endotracheal tube are not disclosed.
Tube shaped medical devices with an electrospun drug containing nanofiber polymer coating as well as a biodegradable electrospun nanofiber polymer coated tube with quantified surface adhesion are known entities (see Aguilar et al. Nanomedicine:Nanotechnology, Biology, and Medicine 2017 13:527-538 and Park et al. Macromolecular Research 2011 19(11):1210-1216). Shi et al. teach that the adhesive force of electrospun layers to substrates is relatively weak and establishment of the mechanisms involved have been challenging (see Langmuir 2014 30:13549-13555, especially page 13549). Lewis et al. discuss the difficulty in accurately measuring the adhesion of thin polymer coatings to tube shaped surfaces because of their geometry (see Macromolecular Materials Engineering 2009 294:11-19). Common tests for coating adhesion to substrates are based upon flat substrates (see table 1 and page 14 first column last partial paragraph-second column first partial paragraph).  Aguilar et al. convert their tube shaped device with an electrospun coating into a plane to conduct their adhesion testing, but this conversion removes the cylindrical geometry of the tube and alters the way forces are experienced by the coating and surface (see page 529 first column last partial paragraph-second column first partial paragraph). It is not evident that adhesion forces experienced in planar geometry can be accurately transposed to cylindrical geometry. Nanoindentation and scratch tests are taught by Lewis et al. to be compatible with coated cylindrical specimens due to their nanoscale testing area (see page 14 second column first full paragraph). The disclosure details a non-standard adhesion testing technique that maintains the cylindrical geometry of their coated tube.  It is not clear if the prior art work that characterizes electrospun coatings on tubular medical devices by assessing planar adhesion forces are describing the same function that is instantly claimed. Thus the prior art teachings do not clearly fill the descriptive void of the instant disclosure in regard to the structures necessary to achieve the claimed adhesion functionality. While the disclosure describes most of the structure of an embodiment of the claimed device, the description provided is insufficient to demonstrate to the artisan of ordinary skill in the art that the applicant was in possession of the full scope of the invention as claimed at the time of filing. 

Enablement
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the exemplified KimVent® pediatric endotracheal tube with an electrospun coating of 85:15 poly(lactide co-glycolide) and mometasone furoate, does not reasonably provide enablement for the full scope of medical devices comprising a tube at least partially coated with a coating comprising electrospun biodegradable nanofibers encapsulating at least one active agent, wherein the electrospun biodegradable nanofibers have an average diameter between 500-1500 nm, and wherein said coating is characterized by an adhesion force of 0.4-0.9N to an exterior surface of said tube.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The invention relates to medical devices that comprise tubes partially coated with a coating to provide controlled release of at least one active agent comprising electrospun biodegradable nanofibers and at least one active agent encapsulated in the nanofibers; wherein the electrospun biodegradable nanofibers have an average diameter between 500-1500 nm, and wherein said coating is characterized by an adhesion force of 0.4-0.9N to an exterior surface of said tube.  The coating is additionally required to have a Young’s modulus, tensile strength, thickness, fiber size, and fiber porosity within particular ranges. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
Tube shaped medical devices with an electrospun drug containing nanofiber polymer coating as well as a biodegradable electrospun nanofiber polymer coated tube with quantified surface adhesion are known entities (see Aguilar et al. and Park et al.). Shi et al. teach that the adhesive force of electrospun meshes to substrates is relatively weak and establishment of the mechanisms involved have been challenging (see page 13549). They further highlight that chemical crosslinks can be employed to improve adhesion, but most are toxic, rendering suitable adhesion control mechanisms for medical device coatings a rather unpredict pursuit (see page 13549). Lewis et al. discuss the difficulty in accurately measuring the adhesion of thin polymer coatings to tube shaped surfaces because of their configuration. Common tests for coating adhesion to substrates are based upon flat substrates (see table 1 and page 14 first column last partial paragraph-second column first partial paragraph). Aguilar et al. convert their tube shaped device with an electrospun coating into a plane to conduct their adhesion testing, but this conversion removes the cylindrical geometry of the tube and alters the way forces are experienced by the coating and surface (see page 529 first column last partial paragraph-second column first partial paragraph). It is not evident that adhesion forces experienced in planar geometry can be accurately transposed to cylindrical geometry. Nanoindentation and scratch tests are taught by Lewis et al. to be compatible with coated cylindrical specimens due to their nanoscale testing area (see page 14 second column first full paragraph). It is not clear if the prior art work that characterizes electrospun coatings on tubular medical devices by assessing planar adhesion forces are describing the same function that is instantly claimed.
The disclosure details a listing of polymers the applicant envisions to include in the nanofibers of the coating (see paragraph 77-78). Excipients are mentioned as an optional ingredient to achieve a desired controlled release of the at least on active agent from the coating, but no details of their identities are provided (see paragraph 40). Mechanisms to employ or component selections that should be made to adjust the adhesive force, tensile strength, and Young’s modulus are not detailed. An example is provide where a KimVent® pediatric endotracheal tube with an electrospun coating of 85:15 poly(lactide co-glycolide) (PLGA) and mometasone furoate is detailed . The adhesion force of the coating to the tube surface is assessed via a non-standard adhesion testing technique that maintains its cylindrical geometry and the coating achieves the desired mechanical parameters. This single example is not representative of the full scope of possible tube constituents and coating components. The envisioned nanofiber polymers range in hydrophobicity and chemical composition. In addition, the potential presence of excipients that control release of the active agent would also influence the adhesiveness of the coating to the tube surface. The surface of the tube could be metal, ceramic, polymer, or some combination and elicit different interactions with the coating depending on their respective chemical compositions. Thus the polymer endotracheal tube of the example does not share characteristics with the full scope of tube constituent components such that its behavior would extend to them. 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be made. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “agent-loading capacity” and two possible ranges of mass per length or mass per area agent amounts. The word “capacity” implies a limit; however it is unclear how the loading limit of a generic coating is determined. It appears that the applicant may have intended the recitation to convey the amount of agent present per length or per area; however the use of the term “capacity” is confusing.


Relevant Prior Art
Abdal-hay et al. detail a stent coated with an electrospun polylactic acid coating with adhesive strength to the substrate of 4.12 MPa (Colloids and Surfaces A:Physiochemicl Engineering Aspects 2013 420:37-45). Park et al. detail an esophageal stent coated with drug loaded electrospun nanofibers composed of PLGA. 





Response to Arguments
Applicant's arguments filed June 20, 2022. In light of the amendment to the claims, the previous grounds of rejection are hereby withdrawn. New grounds of rejection are detailed.


Conclusion
No claim is allowed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615